   Case: 3:19-cv-00434-JZ Doc #: 42 Filed: 07/09/19 1 of 2. PageID #: 487




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


 Drewes Farms Partnership,                          Case No. 3:19 CV 434

                                Plaintiff,          ORDER RE: DISCOVERY DISPUTE

                  -and-                             JUDGE JACK ZOUHARY

 State of Ohio,

                                Intervenor,

                  -vs-

 City of Toledo,

                                Defendant.



       This Court held a Phone Status on July 3, 2019. Counsel present: Tom Fusonie, Kim Herlihy,

and Dan Shuey for Plaintiff; Dan Martin for Intervenor; Sarah Skow and Jenny McHugh for

Defendant.

       A discovery dispute has arisen between Plaintiff and Defendant. On May 20, this Court

ordered Plaintiff to “disclose to Defendant documents . . . supporting Plaintiff’s standing in this case”

(Doc. 29 at 1). Plaintiff disclosed some documents. In a June 25 email (attached), however,

Defendant asserted that Plaintiff should disclose eleven categories of additional documents, which

may be relevant to whether Plaintiff has standing. Plaintiff refuses to disclose the additional

documents, claiming they are not relevant.
   Case: 3:19-cv-00434-JZ Doc #: 42 Filed: 07/09/19 2 of 2. PageID #: 488



          By Monday, July 15, Plaintiff and Defendant will file separate memoranda (three-page

maximum) explaining why each of the eleven categories of documents should or should not be

disclosed. This Court will then resolve the dispute during a hearing on Wednesday, July 17 at 3:30

PM. Counsel should notify Chambers if they will attend in person. Counsel for Intervenor need not

attend.

          On May 20 (Doc. 29 at 1), this Court ordered Defendant to “respond” to certain questions

posed by Plaintiff (Doc. 27-2 at 2–3). Defendant responded in a May 24 email (attached), indicating

it “cannot agree to the questions.” Defendant should supplement its response as best it can to help

streamline this discovery dispute and this lawsuit. See Federal Civil Rule 1.

          Plaintiff and Intervenor each have filed Rule 12(c) Motions (Docs. 34, 35). The Response

and Reply deadlines for those Motions (Doc. 29 at 2) are vacated pending resolution of this discovery

dispute.

          Finally, the Complaint includes a request for litigation expenses under 42 U.S.C. § 1988

(Doc. 1 at ¶ 137). Defendant asks that Plaintiff produce documents related to that request, including

engagement or retention agreements. Plaintiff need not produce any such documents until ordered

by this Court.

          IT IS SO ORDERED.

                                                          s/ Jack Zouhary
                                                      JACK ZOUHARY
                                                      U. S. DISTRICT JUDGE

                                                      July 9, 2019




                                                  2
